Citation Nr: 0832898	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1972.


This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection.  The 
veteran's service personnel records reflect that he served as 
a fireman and an engineman aboard aircraft carriers.  The 
service records do not show that the veteran received any 
awards denoting participation in combat.  His service medical 
records are negative for a psychiatric disorder.

Post-service medical records show that the veteran received 
outpatient psychiatric treatment at the VA Palo Alto Health 
Care System.  In September 2003, he was diagnosed with PTSD.  
The VA medical provider noted that while the veteran did not 
serve in combat, he dealt with traumatic events such as 
removing bodies from airplanes that had crashed in the ocean 
near the aircraft carriers on which he was working.  In 
December 2004, the veteran underwent a VA psychiatric 
examination, which also functioned as an initial evaluation 
for PTSD, in which he reported multiple in-service stressors 
while serving aboard the USS Pomodon and the USS Kitty Hawk.  
The veteran further stated that in November 1973, after he 
had left the service, he crashed his motorcycle while under 
the influence of drugs and was in a coma for two months.  
Based upon the veteran's statements, a clinical examination, 
and a review of the claims folder, the VA examiner concluded 
that the veteran had PTSD with associated depression and a 
personality disorder secondary to the traumatic brain injury 
he had incurred in November 1973.  The veteran's GAF score 
due to PTSD was assessed at 50, while his overall GAF was 
estimated at 34, resulting in major impairment in work, mood, 
and judgment.  The record thereafter reflects that the 
veteran has received ongoing treatment for symptoms of PTSD 
and other mental disorders.

The veteran's claim for service connection for PTSD was 
denied on the basis that no alleged stressor had been 
verified.  However, it does not appear that sufficient 
verification efforts have been made.  In written statements 
dated in May 2003, March 2004, and October 2004, and in the 
aforementioned VA examination, the veteran cited multiple 
stressors that reportedly occurred while he was serving on 
the USS Kitty Hawk and the USS Pomodon.  The RO referred the 
stressors that the veteran reportedly experienced aboard the 
USS Kitty Hawk to the United States Army and Joint Services 
Records Research Center (JSRRC).

As indicated in a July 2007 statement, the JSRRC was unable 
to verify any of the reported stressors.  Significantly, 
however, the RO declined to refer the stressors that the 
veteran reported experiencing aboard the USS Pomodon after 
concluding that they were incapable of verification.  Among 
the stressors noted by the veteran was an aircraft crash 
aboard the USS Pomodon.  He reported that the crash occurred 
in "April or May," but declined to provide a year.  The 
Board has determined, based upon a review of the veteran's 
personnel records, that his service aboard the USS Pomodon 
occurred between March 1969 and August 1969.  Therefore a 
stressor reported to have taken place in "April or May" 
would therefore be in April or May of 1969.  

Having narrowed the timing of the veteran's reported stressor 
on the USS Pomodon to a two-month window, the Board concludes 
that the stressor may be capable of verification.  As no 
attempt to verify has yet been made, the RO should attempt to 
verify that stressor through the JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC perform a 
search of the veteran's unit history 
while he served on the USS Pomodon from 
March 1969 to August 1969 in an attempt 
to verify whether an aircraft crash 
occurred during the time period 
reported by the veteran in March 1969 
or April 1969.

2.  If any alleged stressor is 
corroborated, schedule the veteran for 
a VA PTSD examination to determine 
whether a diagnosis of PTSD under the 
criteria as set forth in the Diagnostic 
and Statistical Manual of Mental 
Disorders (4th Ed., 1994) (DSM-IV) is 
warranted.  The claims folder should be 
sent to the examiner for review and the 
examination report should note that 
review.  A summary of any verified 
stressor should be provided to the 
examiner.  If a diagnosis of PTSD is 
warranted, the examiner should state 
whether it is as likely as not (50 
percent probability or greater) that 
the veteran's PTSD was caused by a 
verified-service stressor.  If not the 
examiner should state whether any PTSD 
is due to a nonservice stressor.  If 
PTSD is not found, the VA examiner 
should state which criteria for the 
diagnosis are not met.  The examiner 
should reconcile the opinion with all 
other clinical evidence of record, 
including the September 2003 VA medical 
provider's diagnosis of PTSD and the 
December 2004 VA examiner's findings 
that the veteran had PTSD with 
associated depression and personality 
disorder secondary to the non-service 
connected traumatic brain injury.  

3.  Then, readjudicate the claim on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

